20-10418-mew            Doc 648        Filed 07/08/20 Entered 07/08/20 21:06:42                        Main Document
                                                   Pg 1 of 3


    SKADDEN, ARPS, SLATE, MEAGHER &                               TOGUT, SEGAL & SEGAL LLP
    FLOM LLP                                                      Albert Togut
    Shana A. Elberg                                               Kyle J. Ortiz
    Bram A. Strochlic                                             Amy Oden
    One Manhattan West                                            One Penn Plaza, Suite 3335
    New York, New York 10001                                      New York, New York 10119
    Telephone: (212) 735-3000                                     Telephone: (212) 594-5000
    Fax: (212) 735-2000                                           Fax: (212) 967-4258

    – and –

    Van C. Durrer, II
    Destiny N. Almogue (admitted pro hac vice)
    300 South Grand Avenue, Suite 3400
    Los Angeles, California 90071-3144
    Telephone: (213) 687-5000
    Fax: (213) 687-5600

    – and –

    Jennifer Madden (admitted pro hac vice)
    525 University Avenue
    Palo Alto, California 94301
    Telephone: (650) 470-4500
    Fax: (650) 470-4570

    Counsel for Debtors and Debtors in Possession



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    ---------------------------------------------------------- x
    In re                                                      :       Chapter 11
                                                               :
    THE McCLATCHY COMPANY, et al.,                             :       Case No. 20-10418 (MEW)
                                                               :
                      Debtors.1                                :       (Jointly Administered)
                                                               :
    ---------------------------------------------------------- x




1
       The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
       number of debtor entities in these jointly administered chapter 11 cases, a complete list of the debtor entities
       and the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
       information may be obtained on the website of the Debtors’ claims and noticing agent at
       http://www.kccllc.net/McClatchy. The location of the Debtors’ service address for purposes of these chapter 11
       cases is: 2100 Q Street, Sacramento, California 95816.
20-10418-mew         Doc 648       Filed 07/08/20 Entered 07/08/20 21:06:42                     Main Document
                                               Pg 2 of 3



                                 AMENDED NOTICE OF AUCTION

PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.      On February 13, 2020,2 The McClatchy Company and certain of its affiliates, the
debtors and debtors in possession in the above-captioned cases (collectively, the “Debtors,” the
“Company,” or “McClatchy”), each filed voluntary petitions for relief pursuant to chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”).

        2.      On May 5, 2020, the Debtors filed a motion (the “Motion”) seeking, among other
things, entry of an order (the “Bidding Procedures Order”) approving the bidding procedures
(the “Bidding Procedures”) for the sale of all or substantially all or a portion of the Debtors’
non-cash assets [ECF No. 418].

      3.     On May 11, 2020, the Bankruptcy Court entered the Bidding Procedures Order
[ECF No. 432].

       4.      The Debtors have received two or more Qualified Bids3 by the Final Bid
Deadline. In accordance with the Bidding Procedures, the Debtors will conduct an auction by
video and telephonic conference (the “Auction”) to determine the highest or otherwise best
Qualified Bid.

         5.      On July 8, 2020, the Debtors filed a notice (the “Auction Notice”) stating that the
Auction would begin on July 9, 2020 at 10:00 a.m. prevailing Eastern Time [ECF No. 639].
Following the filing of the Auction Notice, on July 8, 2020, Alden Global Capital, LLC and its
affiliates filed an emergency motion (the “Emergency Motion”) seeking an order precluding the
credit bidding of certain secured claims pursuant to 11 U.S.C. §§ 105 and 363(k) [ECF No. 647].
The Bankruptcy Court is holding an emergency telephonic hearing on the Emergency Motion at
10:30 a.m. prevailing Eastern Time on July 9, 2020.

       6.     Pursuant to paragraph 15 of the Bidding Procedures Order, the Debtors have
determined to postpone the Auction to a time to be determined, following the evaluation of any
proceedings on the Emergency Motion and in consultation with the Consultation Parties. Upon
such determination, the Debtors will file a supplement to this notice.




2
    On March 24, 2020 (the “Additional Petition Date”) the Debtors’ affiliate, Oak Street Redevelopment
    Corporation (“Oak Street”), also commenced a case by filing a chapter 11 petition. As used herein, the term
    “Petition Date” encompasses the Additional Petition Date and the term “Chapter 11 Cases” includes the Oak
    Street chapter 11 case, which is being jointly administered with the Debtors’ chapter 11 cases commenced on
    February 13, 2020. See Order (I) Directing Joint Administration of Cases and (II) Waiving Requirements of
    Bankruptcy Code Section 342(c)(1) and Bankruptcy Rules 1005 and 2002(n) [ECF No. 265].
3
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion or
    the Bidding Procedures Order, as applicable.


                                                        2
20-10418-mew   Doc 648      Filed 07/08/20 Entered 07/08/20 21:06:42        Main Document
                                        Pg 3 of 3




Dated: New York, New York
       July 8, 2020
                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                  /s/ Van C. Durrer, II
                                  Shana A. Elberg
                                  Bram A. Strochlic
                                  One Manhattan West
                                  New York, New York 10001
                                  Telephone: (212) 735-3000
                                  Fax: (212) 735-2000
                                  – and –
                                  Van C. Durrer, II
                                  Destiny N. Almogue (admitted pro hac vice)
                                  300 S. Grand Avenue, Suite 3400
                                  Los Angeles, California 90071-3144
                                  Telephone: (213) 687-5000
                                  Fax: (213) 687-5600
                                  – and –
                                  Jennifer Madden (admitted pro hac vice)
                                  525 University Avenue
                                  Palo Alto, California 94301
                                  Telephone: (650) 470-4500
                                  Fax: (650) 470-4570
                                  – and –
                                  TOGUT, SEGAL & SEGAL LLP
                                  Albert Togut
                                  Kyle J. Ortiz
                                  Amy Oden
                                  One Penn Plaza, Suite 3335
                                  New York, New York 10119
                                  Telephone: (212) 594-5000
                                  Fax: (212) 967-4258
                                  Counsel to Debtors and Debtors in Possession
